                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA

TRINITY MEDICAL SERVICES,
L.L.C., ET AL
                                                                     CIVIL ACTION
VERSUS
                                                                     NO, 17-CV-592-JWD-EWD
MERGE HEALTHCARE SOLUTIONS,
INC.

                                             RULING

       Before the Court is Merge Healthcare Solution, Inc.’s Motion In Limine to Exclude the

Opinions and Testimony of Plaintiffs’ Expert Chris Harol brought by defendant Merge

Healthcare Solution, Inc. (“Merge” or “Defendant”). (Doc. 82.) It is opposed by plaintiffs Trinity

Medical Services, L.L.C. (“Trinity”), Performance Labs, L.L.C. (“Performance Labs”), and

Prestige Worldwide Leasing, L.L.C. (“Prestige”) (collectively, “Plaintiffs”). (Doc. 97.)

Defendant filed a reply brief. (Doc. 130.) For the following reasons, the motion is denied.

                                         BACKGROUND

       Trinity is a Louisiana holding company and the sole owner of Performance Labs and

Prestige. Performance Labs was a laboratory located in Mandeville, Louisiana that performed

toxicology tests. Prestige provided employee leasing and laboratory management services to

Performance Labs and other labs, including Pathway Diagnostics, LLC (“Pathway”). Blake

Bourque is the only owner of all three Plaintiff companies. Pathway, which is not a party to this

suit, is a laboratory owned by insiders of Trinity that performs toxicology tests and is located in

Mississippi.

       Merge is a developer and manufacturer of clinical laboratory software systems, including

the Merge LISTM software (“Merge LIS Software”) at issue in this case.




                                                 1
       As a toxicology laboratory, Performance Labs was subject to the Clinical Laboratory

Improvement Act (“CLIA”). To be able to run tests on live patient samples, Performance Labs

needed to be certified by the Centers for Medicare and Medicaid Services (“CMS”). (CMS’s

certification was based on compliance with regulatory and statutory mandates to ensure patient

health and safety. In June 2015, Performance Labs failed an inspection by the Louisiana Health

and Hospitals Department (“LHHD”) and CMS. The state and federal regulators found

“condition-level noncompliance” that “posed an immediate jeopardy to patients.” (July 31, 2015

Letter from CMS to Performance Labs at 4, Doc. 77-7.) As a result of Performance Lab’s

noncompliance, it was required to submit plans of correction to state and federal regulators and

agreed to cease testing patients on two sets of equipment. (Id. at 5.) During an on-site visit in the

fall of 2015, state and federal regulators again concluded that Performance Labs “demonstrated

continued systemic and pervasive problems through the laboratory which has led to findings of

continued immediate jeopardy.” (December 23, 2015 Letter from CMS to Performance at 4,

Doc. 77-9 at 4.)

       Due to these findings, Performance Labs was sanctioned by the state and federal

regulators and as a result:

   (a) barred from accepting live patient samples (Doc. 77, December 30, 2015 Emails from
       CMS at 3);
   (b) precluded from accepting payments from Medicare and Medicaid (Id.);
   (c) required to notify all clients who ordered patient testing that the results were not accurate
       or reliable (Doc. 77, January 12, 2016 Plan of Correction at 20, 46); and
   (d) had their CLIA certificate suspended, prohibiting Performance Labs from performing
       patient testing. (Doc. 77, January 14, 2016 Email from CMS to Performance Labs.)

       Facing this pressure from federal and state regulators and hoping to get Performance

Labs back into compliance, Trinity negotiated with and on January 11, 2016, signed a Sale Order

with Merge to lease the Merge LIS Software to use at Performance Labs and Pathway. As a




                                                  2
result of the sanctions, Performance Labs also reduced their equipment and personnel to a

barebones operation, employing only a technical supervisor and a lab technician (M. Spruill

Dep., at 117:17-19, Doc. 77-16.)

       Also, in January 2016, Blake Bourque’s brother in law, Kyle Mouton, along with

Trinity’s in-house counsel, Phil Martinez, opened Pathway in Mississippi. (K. Mouton Dep., at

17:19-22, 18:22-20:3, Doc. 77-22.) Pathway is not owned by Trinity. (K. Mouton Dep., at 18:24-

19:7, Doc. 95-19; B. Bourque Dep., at 127-28, Doc. 95-12.) Most of Performance Lab’s staff and

equipment was moved to Pathway. (Mouton Dep. at 120:3-15, 30:9-10, 91:2-12, Doc. 77-22.)

Trinity provided Pathway with start-up capital to pay expenses as well as management and IT

services. (Id. at 106:12-19, 87:9-88:3.) Trinity allowed Pathway to use the Merge LIS Software.

(Id.) In June 2016, Pathway began testing patient samples and billing clients using the Merge

LIS Software. (M. Spruill Dep., at 154:23-155:5, 217:11-15, Doc 77-16.)

       However, to prove compliance and become recertified under the CLIA, Performance

Labs only performed validation and establishment studies until August 24, 2016, when CMS

allowed Performance Labs to begin doing screening tests. (August 24, 2016 Email from CMS to

Performance Labs, Doc. 77-28.) During this time, it was under heightened scrutiny from federal

and state regulators. (C. Howell Dep., at 188:10-189:2, Doc. 95-5.) Performance Labs began

with a small panel of tests and had an agreement with Pathway to reference any tests not offered

for $85/sample. (B. Bourque Dep., at 150:20-21, 203:18-204:11, 406:5-6, Doc. 95-12; R. Poe

Dep., 125:12-22, 144:2-145:21, Doc. 95-2.) On January 17, 2017, CMS permitted Performance

to start conducing confirmatory testing. (October 14, 2016 Email from CMS to Performance

Labs, Doc 77-29.) On January 20, 2017, Performance Labs began accepting patient samples

from one clinic. (M. Spruill Dep. at 189:8-19, Doc. 77-16.)




                                                3
       In February 2017, Performance Labs identified an issue with the tracking of quality

control data in the Merge LIS Software and voluntarily ceased patient testing. (March 6, 2017

Correspondence from Performance Labs to CMS, Doc. 77-32.) Performance Labs formulated a

“work around” for the issue and indicated to CMS that the issue did not cause Performance Labs

or Pathway to submit any incorrect testing results. (Id.) In March 2017, Performance Labs also

reported other issues with the Merge LIS Software to CMS. (March 17, 2017 Email from CMS

to Performance Labs, Doc. 77-33.) Despite these reported issues with the Merge LIS Software, in

August 2017, Performance Labs’ suspension was lifted, it was recertified under the CLIA, and

could bill Medicare and Medicaid following a successful onsite inspection in June 2017 by state

regulators. (January 24, 2017 Email between CMS and Performance Labs, Doc. 77-30; August 9,

2017 Correspondence from CMS, Doc. 77-34.)

       Plaintiffs allege that the Merge LIS Software contained numerous defects but focus on

two alleged defects, the Duplicate Container Defect and the Trojan Horse Defect. The Duplicate

Container Defect allegedly resulted in the Merge LIS Software creating duplicate container

numbers for patients. Therefore, Plaintiffs maintain that when the Duplicate Container Defect

occurred, the software created duplicate records for a single toxicology test, which eventually

could result in the software deleting both entries in error. Plaintiffs claim that this compromised

laboratory reliability and testing accuracy because it increased the risk that the testing laboratory

would fail to perform the requested toxicology test. The Trojan Horse Defect resulted in

passwords and other security information being discoverable on Google. As such, Plaintiffs

assert that the evidence shows that Plaintiffs were not able to use the Merge LIS Software and be

HIPAA compliant. Defendant’s expert witness testimony controverts that the alleged defects

were present in the Merge LIS Software installed at Performance Labs.




                                                  4
       Plaintiffs allege that “Performance Labs worked with Merge for months to get these

defects resolved but they remained unresolved until 2018. These defects prevented Performance

Labs from reopening its laboratory given the level of regulatory scrutiny Performance Labs was

under. Ultimately, Performance Labs was unable to resume full testing operations and service its

debts, and in mid-2017 the entity closed.” (Doc. 96 at 2.) Harol was assigned the task of

providing a report and expert testimony “in relation to the operating expenses for…Performance

Labs.” (Doc. 82-12 at 1.)

                       SUMMARY OF ARGUMENTS OF THE PARTIES

       Defendant argues that Harol is unqualified to render the opinions he gives, noting that

Harol “does not have a college degree and estimates that he completed only about five semesters

of college. He has never taken an accounting class and has taken only one introductory

economics class.” (Doc. 82-1 at 5, record citations omitted.) Defendant complains that his “real

‘industry experience’ began only five years ago…” (Id.) “He is not an accountant” and while

Defendant concedes he has experience projecting expenses for start-up labs, he “has never

calculated the operating expenses of an operating lab…” (Doc. 82 at 1.)

       Substantively, Defendant claims Harol’s methodology does not meet the classic Daubert

criteria (Doc 82-1 at 6), in that 1) his methodology has not been tested, used before and cannot

be independently duplicated; 2) his assumptions have not been subject to peer review or

publication; 3) the rate of error was not calculated and is unknown; 4) he fails to utilize standards

or controls to ensure reliability and 5) his approach incorporates numerous speculative and

unsupported assumptions and is not a generally accepted methodology within the scientific

community. (Doc. 82-1 at 19.) Defendant next complains that Harol did not independently

investigate and verify the accuracy of the data he was given and “merely assumes” that the data

he received was correct. (Id. at 9.) His report “inexplicably omits consideration of certain


                                                 5
Performance Labs’ operating expenses” (Id. at 9-11); he “relies on baseless, unreliable and

speculative assumptions” (Id. at 11-20); he provides views in his deposition which are

inconsistent with those in his report (Id. at 12); and he “undertook no action to independently

ascertain the reliability of the information spoon-fed him by plaintiffs….” (Id. at 13.)

       In response to the concerns raised about Harol’s qualifications, Plaintiffs respond that,

despite his dearth of formal education, Harol has “extensive experience working with start-up

laboratories and forecasting their expenses.” (Doc. 97 at 1.) During the beginning of his fourteen

years as owner a co-manager of Lighthouse Labs and its predecessors, his work included

“studying the payroll expenses and employee needs of toxicology laboratories.” (Id. at 5.) “For

the past five years, he has worked in consulting with laboratories, including financial projections

for dozens of start-up laboratories. He calculates the expenses of laboratories professionally on a

daily basis.” (Id., record citations omitted.) In response to the charge that his experience is

inapplicable here because he has only worked with start-ups, Plaintiffs respond that here, “[he]

had more data than he would typically have” because he “had the actual financial experience of

Performance Labs in 2015…,” making his “analysis more reliable, not less.” (Id. at 7.)

       As to his methodology, Plaintiffs explain that he began by “considering Performance

Labs’ P&L and general ledger entries from 2015”, showing its full expenses for that year. (Id. at

3.) He “then adjusted these expenses based on the needs of the laboratory that would be starting

with a much lower level of monthly samples…. He then forecast how these expenses would

grow as the business ramped up to full production…” and for inflation. (Id.; see also id. at 6.)

“To the extent that Harol changed any of the expenses from 2015, he explained the changes in

plain language in his report.” (Id. at 7.) Plaintiffs then defend the specific changes Defendant

makes regarding his analysis and calculations. (Id. at 7-9.) As to the allegation that Harol was




                                                  6
“spoon-fed data by Plaintiffs,” Plaintiffs respond that Harol relied on actual Performance Labs

ledger data. (Id. at 9.)

                                           STANDARD

        Pursuant to Federal Rule of Evidence 702, “a witness who is qualified as an expert by

knowledge, skill, experience, training, or education may testify in the form of an opinion or

otherwise” if the rule’s preconditions are met. Defendant’s motion is a Daubert challenge based

principally on Asher’s failure to use an accepted methodology, and his opinions’ alleged lack of

an adequate factual foundation. See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993). When Daubert is invoked, a district court may, but is not required to, hold a hearing at

which the proffered opinion may be challenged. Carlson v. Bioremedi Therapeutic Sys., Inc., 822

F.3d 194, 201 (5th Cir. 2016). However, when no hearing is held, “a district court must still

perform its gatekeeping function by performing some type of Daubert inquiry.” Id. “At a

minimum, a district court must create a record of its Daubert inquiry and ‘articulate its basis for

admitting expert testimony.’” Id. (quoting Rodriguez v. Riddell Sports, Inc., 242 F.3d 567, 581

(5th Cir. 2001)).

        The role of the trial court is to serve as the gatekeeper for expert testimony by making the

determination of whether the expert opinion is sufficiently reliable. As the Fifth Circuit has held:

        [W]hen expert testimony is offered, the trial judge must perform a screening
        function to ensure that the expert’s opinion is reliable and relevant to the facts at
        issue in the case. Daubert went on to make “general observations” intended to
        guide a district court’s evaluation of scientific evidence. The nonexclusive list
        includes “whether [a theory or technique] can be (and has been) tested,” whether it
        “has been subjected to peer review and publication,” the “known or potential rate
        of error,” and the “existence and maintenance of standards controlling the
        technique's operation,” as well as “general acceptance.” The [Supreme] Court
        summarized:

        The inquiry envisioned by Rule 702 is, we emphasize, a flexible one. Its
        overarching subject is the scientific validity and thus the evidentiary relevance and
        reliability-of the principles that underlie a proposed submission. The focus, of


                                                 7
       course, must be solely on principles and methodology, not on the conclusions that
       they generate.

Watkins v. Telsmith, Inc., 121 F.3d 984, 988-89 (5th Cir. 1997) (internal citations omitted).

       Cases following Daubert have expanded upon these factors and explained that Daubert’s

listing is neither all-encompassing nor is every factor required in every case. See, e.g., Gen. Elec.

Co. v. Joiner, 522 U.S. 136, 142 (1997); Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir.

2004). Indeed, courts may look to other factors. Joiner, 522 U.S. at 146.

       As this Court has explained:

       The admissibility of expert testimony is governed by Federal Rule of Evidence 702
       and Daubert v. Merrell Dow Pharmaceuticals, Inc., which provide that the court
       serves as a gatekeeper, ensuring all scientific testimony is relevant and reliable.
       This gatekeeping role extends to all expert testimony, whether scientific or not.
       Under Rule 702, the court must consider three primary requirements in determining
       the admissibility of expert testimony: 1) qualifications of the expert witness;
       2) relevance of the testimony; and 3) reliability of the principles and methodology
       upon which the testimony is based.

Fayard v. Tire Kingdom, Inc., No. 09-171-BAJ-SCR, 2010 WL 3999011 at *1 (M.D. La. Oct.

12, 2010) (internal citations omitted) (citing Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137,

147 (1999)).

       This Court has broad discretion in deciding whether to admit expert opinion testimony.

See, e.g., Joiner, 522 U.S. at 138-39 (appellate courts review a trial court’s decision to admit or

exclude expert testimony under Daubert under the abuse of discretion standard); Watkins, 121

F.3d at 988 (“District courts enjoy wide latitude in determining the admissibility of expert

testimony.”); Hidden Oaks Ltd. v. City of Austin, 138 F.3d 1036, 1050 (5th Cir. 1998) (“Trial

courts have ‘wide discretion’ in deciding whether or not a particular witness qualifies as an

expert under the Federal Rules of Evidence.”).

       “Notwithstanding Daubert, the Court remains cognizant that ‘the rejection of expert

testimony is the exception and not the rule.’” Johnson v. Samsung Elecs. Am., Inc., 277 F.R.D.


                                                  8
161, 165 (E.D. La. 2011) (citing Fed. R. Evid. 702 Advisory Committee Note (2000 amend.)).

Further, as explained in Scordill v. Louisville Ladder Grp., L.L.C.:

          The Court notes that its role as a gatekeeper does not replace the traditional
          adversary system and the place of the jury within the system. As the Daubert Court
          noted, “[v]igorous cross-examination, presentation of contrary evidence, and
          careful instruction on the burden of proof are the traditional and appropriate means
          of attacking shaky but admissible evidence.” The Fifth Circuit has added that, in
          determining the admissibility of expert testimony, a district court must defer to
          “‘the jury’s role as the proper arbiter of disputes between conflicting opinions. As
          a general rule, questions relating to the bases and sources of an expert’s opinion
          affect the weight to be assigned that opinion rather than its admissibility and should
          be left for the jury’s consideration.’”

No. Civ. 02-2565, 2003 WL 22427981 at *3 (E.D. La. Oct. 24, 2003) (Vance, J.) (internal

citations omitted) (relying on, among others, Rock v. Arkansas, 483 U.S. 44, 61 (1987), and

United States v. 14.38 Acres of Land, More or Less Sit. In Leflore County, Miss., 80 F.3d 1074,

1077 (5th Cir. 1996)).

          The Supreme Court has recognized that not all expert opinion testimony can be measured

by the same exact standard. Rather, the Daubert analysis is a “flexible” one, and “the factors

identified in Daubert may or may not be pertinent in assessing reliability, depending on the

nature of the issue, the expert’s particular expertise, and the subject of his testimony.” Kumho,

526 U.S. at 150, (cited with approval in Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir.

2002)).

          In that vein, the Fifth Circuit has concluded that “soft sciences” involve “necessarily

diminished methodological precision” when compared to other scientific disciplines like

mathematics and engineering. United States v. Simmons, 470 F.3d 1115, 1123 (5th Cir. 2006)

(quoting Jenson v. Eveleth Taconite Co., 130 F.3d 1287, 1297 (8th Cir. 1997)).

          In such instances, other indicia of reliability are considered under Daubert,
          including professional experience, education, training, and observations. Because
          there are areas of expertise, such as the “social sciences in which the research
          theories and opinions cannot have the exactness of hard science methodologies,”


                                                    9
           trial judges are given broad discretion to determine “whether Daubert’s specific
           factors are, or are not, reasonable measures of reliability in a particular case.”

Id. (internal citations omitted) (relying on Pipitone, 288 F.3d at 247).

                                                    ANALYSIS

Harol’s Qualifications

           Regarding qualifications, Defendant’s main complaints are that Harol has no college

degree, is not an accountant and his experience is working with start-ups and not operating

laboratories. The Court is not persuaded.

           Federal Rule of Evidence 702 requires that an expert be properly qualified. Generally, if

there is some reasonable indication of qualifications, the court may admit the expert’s testimony

and then leave to the jury the extent of those qualifications. Rushing v. Kansas City S. Ry. Co.,

185 F.3d 496, 507 (5th Cir. 1999) (superseded by statute on other grounds). “Rule 702 does not

mandate that an expert be highly qualified in order to testify about a given issue. Differences in

expertise bear chiefly on the weight to be assigned to the testimony by the trier of fact, not its

admissibility.” Carlson v. Bioremedi Therapeutic Sys., Inc., 822 F.3d 194, 199 (5th Cir. 2016)

(quoting Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009). While he isn’t, as Defendant points

out, an accountant, it is often the case that experts from multiple disciplines may be qualified to

testify about the same area and, as long as each expert has sufficient qualifications in that area.

See, e.g. Dawsey v. Olin Corp., 782 F.2d 1254, 1262-63, (5th Cir. 1986) (holding that a

biochemist who studied the effects of phosgene on animals was “well qualified to extrapolate his

research to humans.”)

           The Supreme Court in Kumho Tire, 526 U.S. at 148-149, and Daubert, 509 U.S. at 592,

endorsed expert testimony based on personal observation and experience.1 Additionally, the


1
    See also, LeBlanc v. Chevron USA, Inc., 396 F. App’x. 94, 100 (5th Cir. 2010) (per curiam) (unpublished).


                                                          10
2000 Advisory Committee Notes to Rule 702 state, “the text of Rule 702 expressly contemplates

that an expert may be qualified on the basis of experience” which may be the “predominant, if

not sole, basis for a great deal of reliable expert testimony.”

       If the expert’s testimony does not rest on traditional scientific methods, the court may

permit testimony “where a proposed expert witness bases her testimony on practical experience

rather than scientific analysis.” Davis v. Carroll, 937 F. Supp. 2d 390, 412 (S.D.N.Y. 2013). “In

such cases . . . courts recognize that experts of all kinds tie observations to conclusions through

the use of what Judge Learned Hand called ‘general truths derived from . . . specialized

experience.’” Id. at 412 (quoting Kumho Tire, 526 U.S. at 149–50); see also Maiz v. Virani, 253

F.3d 641, 669 (11th Cir. 2001) (“[T]here is no question that an expert may still properly base his

testimony on ‘professional study or personal experience.’” (emphasis added)); Watson v. Snap-

On Tools, Inc., 2006 WL 2114558 at *5 (W.D. La. July 26, 2006).

       The Court has carefully reviewed Harol’s qualifications and finds that he is well qualified

for the assignment he was given and meets Rule 702’s standard. The Court agrees with Plaintiffs

that his previous work with start-ups, where he has no actual operating data from which to draw

his conclusions, does not disqualify him from this case, where he had access to Performance

Lab’s actual data. While he isn’t, as Defendant points out, an accountant, it is often the case that

experts from multiple disciplines may be qualified to testify about the same area and, as long as

each expert has sufficient qualifications in that area. See, e.g. Dawsey v. Olin Corp., 782 F.2d

1254, 1263, (5th Cir. 1986) (holding that a biochemist who studied the effects of phosgene on

animals was “well qualified . . . to extrapolate his research to humans.”)

       The fact that this may be the first time he’s performed this specific analysis, again, does

not disqualify him. The courts have rejected the notion that the Federal Rules of Evidence




                                                  11
require an expert to have previously opined on a specific issue to be “qualified” as an expert on

that issue. See, e.g., BP Expl. & Prod., Inc. v. Callidus Techs, L.L.C., No. 02-2318, 2003 WL

26118097 at *1-2 (E.D. La. Apr. 8, 2003). This, like the issues of his qualifications and

methodology generally, go to the weight of his testimony and may be tested by Defendant on

cross examination.

The Sufficiency of Facts and Data Relied Upon

       Much of Defendant’s criticism of Harol’s analysis focuses on what it terms the

unreliable, unsupported and speculative assumptions which support Harol’s calculations and

conclusions. The Court disagrees.

       Although Defendant complains that the data relied on by Harol is insufficient, “[a]s a

general rule, questions relating to the bases and sources of an expert’s opinion affect the weight

to be assigned that opinion rather than its admissibility and should be left for the jury’s

consideration.” United States v. 14.38 Acres of Land More Or Less Situated in Lefore County,

Miss., 80 F.3d at 1077 (quoting Viterbo v. Dow Chemical Co., 826 F.2d 420, 422 (5th Cir.

1987)); see also Imperial Trading Co. v. Travelers Property Cas. Co. of America, No. 06-4262,

2009 WL 2356292 at *3 (E.D. La. July 28, 2009). Furthermore, “[m]atters left for the jury’s

consideration include the alleged miscalculations, erroneous assumptions, and inconsistencies

that plaintiffs object to.” Imperial Trading, 2009 WL 2356292 at *3 (citing Southwire Co. v. J.P.

Morgan Chase & Co., 258 F. Supp. 2d 908, 935 (W.D. Wis. 2007) (“the alleged errors and

inconsistencies are grounds for impeaching the credibility of the experts and the reliability of

their ultimate findings; however, mistakes and miscalculations are not grounds for excluding

evidence.” (citing Daubert, 509 U.S. at 596)).

       Defendant complains that Harol relies, in part, on data provided by another expert hired

by the CPA firm at which Plaintiff’s expert Harold Asher works and that Harol did not


                                                 12
independently verify the accuracy of the data provided. (Doc. 82-1 at 9.)2 As this Court said in

Nat’l Union Fire Ins. Co. v. Smith Tank & Steel, Inc., Civ. Action No. 3:11-CV-00830, 2014 WL

5794952 (M.D. La. Nov. 6, 2014):

        Consultation with other experts is entirely permissible under Rule 703. Callidus
        Techs., 2003 WL 26118097, at *2 (citing Janopoulos v. Harvey L. Walner &
        Assocs., Ltd., 866 F. Supp. 1086, 1095 (N.D.Ill.1994)) (stating that Rule 703
        “allows an expert to rely on information that would otherwise not be admissible
        including hearsay evidence”); see also id. (citing Janopoulos, 866 F.Supp. at 1095)
        (“An expert may even rely on information supplied by another expert witness.”).

        An expert can rely upon otherwise inadmissible evidence as long as it is of a type
        “reasonably relied upon by experts in the particular field.” Fed. R. Evid. 703. See
        also, Monsanto Co. v. David, 516 F.3d 1009, 1015–1016 (5th Cir.2008) (finding
        that expert could rely upon a report prepared by someone else). The purpose of
        allowing experts to rely on another expert's opinions is that “an expert cannot be an
        expert in all fields, and it is reasonable to expect that experts will rely on the opinion
        of experts in other fields as background material for arriving at an opinion.”
        Concerned Area Residents for the Environ. v. Southview Farm, 834 F. Supp. 1422,
        1436 (W.D.N.Y.1993).

        “It is common in technical fields for an expert to base an opinion in part on what a
        different expert believes on the basis of expert knowledge not possessed by the first
        expert.' “ In re: Genetically Modified Rice Litigation, 666 F.Supp.2d 1004, 1033
        (E.D.Mo.2009) (quoting Dura Auto. Sys. Of Ind., Inc. v. CTS Corp., 285 F.3d 609,
        613 (7th Cir.2002).

        An expert may rely on any facts or data “of a type reasonably relied upon by experts
        in the particular field,” including facts, data, and opinions that are otherwise
        inadmissible. Fed. R. Evid. 703. The modern view recognizes that experts often
        rely on facts and data supplied by third parties. See, Gussack Realty Co. v. Xerox
        Co., 224 F.3d 85, 94 (2d. Cir.2000). This includes relying on analyses performed
        by one's assistants. See, e.g., McReynolds v. Sodexho, 349 F.Supp.2d 30, 36–37
        (D.D.C.2004) (admitting expert's opinions based on statistical analyses run by
        assistants who wrote and understood the computer programming); Derrickson v.
        Circuit City Stores, Inc., No. 95–3296, 1999 WL 1456538, at *20 (D. Md. Mar. 19
        1999) (same).

        The term “data” also is intended to encompass the reliable opinions of other experts.
        Fed. R. Evid. 702 Advisory Committee Notes to 2000 Amendments; see also,
        Mason v. Safeco Ins. Co., No. 4:09–cv–1081, 2010 WL 3341582 at *8 (E.D. Mo.
        Aug. 23, 2010) (“[a]n expert may rely on the reliable opinion of another expert in

2
 Defendant filed a separate Daubert motion challenging Asher’s opinions. (Doc. 83.) In a separate ruling, the Court
denies that motion.


                                                        13
       forming his own opinion”). Courts recognize that an expert may rely on the
       conclusions and opinions reached by another expert who performed forensic
       testing. See Johnson, 277 F.R.D. at 166 (permitting expert to rely on conclusions
       from forensic testing conducted by other experts in products liability case).

No. 3:11-CV-00830, 2014 WL 5794952 at *4 (M.D. La. Nov. 6, 2014).

       Defendant relies on JRL Enters., Inc. v. Procorp Assocs., Inc., No. 01-2893, 2003 WL

21284020 (E.D. La. June 3, 2003) for the proposition that an expert’s opinion should be

prohibited from testifying where the expert “failed to conduct any independent research to

determine the reliability of his assumptions.” (Doc. 82-1 at 8.) This is a gross overreading of the

JRL case. In distinguishing JRL, the court in Legier and Matherne, APAC v. Great Plains

Software, Inc., No. 03-278, 2004 WL 1488597 (E.D. La. June 30, 2004), stated:

       This Court finds the facts of JRL Enterprises distinguishable from those presented
       here. JRL Enterprises does not support defendant’s theory that an expert cannot
       rely on his client’s self-serving projects. Rather, Judge Fallon’s ruling holds that an
       expert should not blindly rely on the projections of a third party when that third
       party disavows the reliability of those projections himself.

2004 WL 1488597 at *3; see also Hunters Run Gun Club, LLC v. Baker, No. 17-176, 2019 WL

2357365 (M.D. La. June 4, 2019).

       As in Legier, JRL is distinguishable here. The data Defendant complains about (the

general ledger for Performance Labs for 2015 and an Excel spreadsheet reflecting Performance

Lab’s profits and loss data on an accrual basis for 2015), which came from the CPA firm Asher

and Myers, LLC, was not disavowed by Performance or the CPA firm.

       The Court has carefully reviewed Harol’s report, deposition and the other materials

supporting Defendant’s motion. While Defendant points to weaknesses in Harol’s opinions,

Defendant’s attack goes to the weight, not the admissibility of Harol’s testimony and, no doubt,

these alleged weaknesses will be the subject of vigorous cross-examination by counsel for

Defendant at trial—where the sufficiency of same should properly be tested.



                                                 14
                                       CONCLUSION

       In conclusion, and for the foregoing reasons, Merge Healthcare Solution, Inc.’s Motion

In Limine to Exclude the Opinions and Testimony of Plaintiffs’ Expert Chris Harol (Doc. 82)

brought by defendant, Merge Healthcare Solution, Inc., is DENIED.

       Signed in Baton Rouge, Louisiana, on March 19, 2020.



                                                         S
                                              JUDGE JOHN W. deGRAVELLES
                                              UNITED STATES DISTRICT COURT
                                              MIDDLE DISTRICT OF LOUISIANA




                                              15
